DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of substituents R, R’ and R”, RIV and RV, being an alkyl and the claim also recites said substituents being C1-C6 alkyl, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1, 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Esseghir et al (US 2013/0082215).

5. Esseghir et al discloses a composition comprising:A) 70-99%wt of an olefin multiblock copolymer, specifically ethylene-alpha olefin multiblock copolymer ([0010], [0015]) having density of 0.85-0.88 g/cc and MFR of 0.1-30 g/10 min ([0050], [0051], as to instant claims 5, 6,7);
B) 1-40%wt ([0085], as to instant claim 8) of silicone elastomers comprising vinyl groups on terminal groups and on polymer side chains ([0079]), specifically dimethylvinylsiloxy-terminated copolymer of methylvinylsiloxane and dimethylsiloxane ([0080], as to instant claims 3-4).

6. It is noted that the copolymer of methylvinylsiloxane and dimethylsiloxane is having the structure of Formula I below, i.e. having pendant vinyl groups (as to instant claim 3):

    PNG
    media_image1.png
    99
    214
    media_image1.png
    Greyscale
 Formula I

7. The composition is used for making cable coverings, insulation layers or protective jacket ([0002], [0016], as to instant claim 9).

8. In the alternative, though Esseghir et al does not explicitly and with sufficient specificity such as by the way of a single example, show the composition comprising both ethylene-alpha olefin multiblock copolymer as the component A) and dimethylvinylsiloxy-terminated copolymer of methylvinylsiloxane and dimethylsiloxane as the component B), based on the teachings of Esseghir et al, it would have been obvious to a one of ordinary skill in the art to choose and use the dimethylvinylsiloxy-terminated copolymer of methylvinylsiloxane and dimethylsiloxane as the component B)  in amount of 1-40%wt and ethylene-alpha olefin multiblock copolymer as the component A) in the composition of Esseghir et al, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
9. All ranges in the composition of Esseghir et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al (US 2013/0082215) in view of Hefei et al (CN 106366425, based on machine translation).

11. The discussion with respect to Esseghir et al set forth in paragraphs 4-9 above is incorporated here by reference.

12. Though Esseghir et al does not specify the molecular weight of the used silicone rubber,
Hefei et al discloses a polymer composition comprising ethylene-alpha olefin block copolymer having density of 0.866-0.877 g/cc and methyl vinyl silicone rubber having molecular weight of 450,000-700,000 ([0026]), wherein such composition is having excellent resistance to aging and wear resistance ([0007]) and is used for making sheath material for cables ([0001]).

13. Since both Esseghir et al and Hefei et al are related to compositions comprising ethylene-alpha olefin block copolymers and methyl vinyl silicone-based rubber, used for making cable sheath, and thereby belong to the same field of endeavor, wherein Hefei et al discloses the used methyl vinyl silicone rubber having molecular weight of 450,000-700,000 to provide compositions having excellent resistance to aging and wear resistance, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Esseghir et al and Hefei et al and to use, or obvious to try to use the methyl vinyl silicone rubber having molecular weight of 450,000-700,000 as the methyl vinyl silicone rubber component B) in the composition of Esseghir et al, so to further improve aging and wear resistance of the composition of Esseghir et al and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
14.  Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al (US 2013/0082215) in view of Watanabe (US 2012/0138332).

15. The discussion with respect to Esseghir et al set forth in paragraphs 4-9 above is incorporated here by reference.

16. Though Esseghir et al does not specify the cable/wire covering being a foam,
Watanabe discloses insulation layers for covering wire, made of a composition comprising polyolefin block copolymers ([0037]-[0039]), wherein said insulation coverings/sheath are foamed (Abstract) and are used to protect a conductor from physical and chemical damage ([0059]).

17. Since both Watanabe and Esseghir et al  are related to olefin-based block copolymer compositions used for making cable/wire coverings, and thereby belong to the same field of endeavor, wherein Watanabe teaches such coverings/sheath being foamed, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Esseghir et al  and Watanabe, and to prepare, or obvious to try to prepare the cable/wire covering comprising the composition of Esseghir et al in the form of a foam, so to better protect the conductor from physical damage, and since such foamed cable coverings are taught in the art as shown by Watanabe, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

18.     Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of a copending application 16/958,726 in view of Esseghir et al (US 2013/0082215) and Hefei et al (CN 106366425, based on machine translation). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


19. The application 16/958,726 claims a composition comprising at least the following:
A) an olefin multi-block copolymer; 
B) a silicone rubber; 
C) a tackifier.  
wherein the olefin multi-block copolymer of component A is present in an amount > 50 wt%, based on the weight of the composition, the silicone rubber has a weight average molecular weight (Mw) > 100,000 g/mole;  
wherein the olefin multi-block copolymer is an ethylene/alpha-olefin multi-block copolymer.  
 The silicone rubber comprises a structure selected from i) and/or a structure selected from ii) below: 
    PNG
    media_image3.png
    18
    668
    media_image3.png
    Greyscale
 independently, an alkyl group, and further a C1-C6 alkyl group, and wherein R, R' and R" may all be the same alkyl group; ii) H2C=CH-[Si(Riv)(Rv)]-O- , wherein Riv and Rv are each, independently, an alkyl group, and further a C1-C6 alkyl group, and wherein RIv and Rv may be the same alkyl group.  
The olefin multi-block copolymer has a density from 0.866 g/cc to 0.887 g/cc and a melt index (12) from 0.5 to 5.0 g/10 min (190°C and 2.16 kg).  
Further claimed is an article comprising at least one component formed from said composition and wherein the article is a foam.

20.  Though the application 16/958,726 does not explicitly recite the silicone rubber having molecular weight of 200,000 or more, and being present in amount of 10-30%wt,
1) Esseghir et al discloses a composition comprising:A) 70-99%wt of an olefin multiblock copolymer, specifically ethylene-alpha olefin multiblock copolymer ([0010], [0015]) having density of 0.85-0.88 g/cc and MFR of 0.1-30 g/10 min ([0050], [0051], as to instant claims 5, 6,7);
B) 1-40%wt ([0085], as to instant claim 8) of silicone elastomers comprising vinyl groups on terminal groups and on polymer side chains ([0079]), specifically dimethylvinylsiloxy-terminated copolymer of methylvinylsiloxane and dimethylsiloxane ([0080], as to instant claims 3-4).
The composition is used for making cable coverings, insulation layers or protective jacket ([0002], [0016], as to instant claim 9).

2) Hefei et al discloses a polymer composition comprising ethylene-alpha olefin block copolymer having density of 0.866-0.877 g/cc and methyl vinyl silicone rubber having molecular weight of 450,000-700,000 ([0026]), wherein such composition is having excellent resistance to aging and wear resistance ([0007]) and is used for making sheath material for cables ([0001]).

21. Since both Esseghir et al and Hefei et al disclose compositions comprising olefin-based block copolymers in combination with silicone rubber, used for making cable sheath/coverings, wherein said silicone rubber is having molecular weight of 450,000-700,000 and used in amount of 1-40%wt, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Hefei et al  and Esseghir et al with the teachings of the application 16/958,726, and to use, or obvious to try to use the silicone rubber in the composition of the application 16/958,726 having molecular weight of 450,000-700,000 in amount of 1-40%wt as well, so that such composition would be suitable for use to cover cables and wires as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
22.  Therefore, the limitations claimed in instant invention are obvious over the limitations claimed in the application 16/958,726 in view of Esseghir et al and Hefei et al.
    
23.    Claims 1-10 are directed to an invention not patentably distinct from claims 1-10 of a copending application 16/958,726 in view of Esseghir et al (US 2013/0082215) and Hefei et al (CN 106366425, based on machine translation).
Specifically, see the discussion in paragraphs 19-22 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 16/958,726, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,039,504 discloses compositions and articles comprising methylvinylsiloxane copolymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA KRYLOVA/Primary Examiner, Art Unit 1764